Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS AGREEMENT, dated as of June 11, 2019, is made by and between Nordson
Corporation, an Ohio corporation (the “Company”), and Sundaram Nagarajan (the
“Executive”), and is effective as of August 1, 2019 (the “Hire Date”).

RECITALS:

WHEREAS, the Company desires to employ Executive on the terms set forth in this
Agreement, and Executive desires to accept such employment under such terms.

NOW, THEREFORE, in consideration of the foregoing intentions and of the
respective covenants and agreements set forth below, the parties hereto agree as
follows:

1.  Employment. The Company hereby employs Executive as its President and Chief
Executive Officer upon the other terms and conditions provided herein. Executive
hereby accepts such employment. The term of employment under this Agreement
shall be for the period beginning upon the Hire Date and ending upon the Date of
Termination under Sections 6 and 7 of this Agreement (the “Term”). Executive
will report to the Company’s Board of Directors (the “Board”).

2.  Duties. During the Term, Executive will have the customary duties,
responsibilities and authorities of an executive serving in the position of
President and Chief Executive Officer, subject in all cases to the power of the
Board to expand or limit such duties, responsibilities and authorities, either
generally or in specific instances. Executive’s workplace shall be located at
the Company’s principal office in Westlake, Ohio.

3.  Executive’s Efforts.

(a)   During the Term, Executive shall devote substantially all of his business
time (excluding periods of vacation and other approved leaves of absence) to the
performance of his duties for the Company, its subsidiaries and affiliates.
Executive will perform his duties and responsibilities to the best of his
ability in a diligent, trustworthy, and businesslike manner. Executive will at
all times abide by and observe the Company’s Code of Business and Ethical
Conduct.

(b)   The foregoing shall not prevent Executive from (i) participating in
charitable, civic, educational, professional, community or industry affairs or,
with prior written approval of the Board, serving on the board of directors or
advisory boards of other companies; and (ii) managing his and his family’s
personal investments, so long as such activities described under clauses (i) and
(ii) do not materially interfere with the performance of his duties hereunder or
create a potential business conflict or the appearance thereof. If at any time
service on any board of directors or advisory board would, in the good faith
judgment of the Board, conflict with Executive’s fiduciary duty to the Company
or create any appearance thereof, Executive shall, as soon as reasonably
practicable considering any fiduciary duty to the other entity, resign from such
other board of directors or advisory board after his receipt of written notice
from the Board as to the conflict.

4.  Certain Definitions.

“Annual Base Salary” shall have the meaning set forth in Section 5(a).

 

Page 1 of 17



--------------------------------------------------------------------------------

“Board” shall mean the Board of Directors of the Company.

“Cause” shall mean any of the following: (i) commission of a felony or an act or
series of acts that results in material injury to the business or reputation of
the Company or any subsidiary; (ii) willful failure to perform duties of
employment, if such failure has not been cured in all material respects within
thirty (30) days after the Company or any subsidiary, as applicable, gives
written notice thereof; or (iii) breach of any material term, provision or
condition of employment, which breach has not been cured in all material
respects within thirty (30) days after the Company or any subsidiary, as
applicable, gives written notice thereof, or (iv) Executive materially fails to
comply with the Company’s Code of Business and Ethical Conduct.

“Change in Control” shall have the meaning set forth in the Change-in-Control
Retention Agreement between the Company and Executive (the “Change-in-Control
Retention Agreement”).

“Code” shall mean the Internal Revenue Code of 1986, as amended. Reference to a
Section of the Code includes all rulings, regulations, notices, announcements,
decisions, orders and other pronouncements that are issued by the United States
Department of the Treasury, the Internal Revenue Service, or any court of
competent jurisdiction, that are lawful and pertinent to the interpretation,
application or effectiveness of such Section.

“Common Stock” shall mean the common shares of the Company without par value.

“Company” shall mean Nordson Corporation, an Ohio corporation, the principal
office of which is in Westlake, Ohio.

“Compensation Committee” shall mean the Compensation Committee of the Board
whose members shall be appointed by the Board from time to time.

“Date of Termination” shall mean (i) if Executive’s employment is terminated by
reason of his death, the date of his death, and (ii) if Executive’s employment
is terminated pursuant to Sections 6(a)(ii) - (vii), the date specified in the
Notice of Termination.

“Disability” shall mean the inability of Executive to perform his duties and
responsibilities as an officer or employee of the Company or any of its
subsidiaries on a full-time basis due to a physical, mental or emotional
incapacity resulting from injury, sickness or disease, meeting the standards set
forth in the Nordson Corporation Long-Term Disability Plan, and as determined by
the Compensation Committee.

“Early Retirement” shall mean retirement any time after Executive reaches age 55
but before age 65 and with 5 or more years of service.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Executive” shall mean Sundaram Nagarajan.

“Good Reason” shall mean the occurrence of any of the following: (i) a material
diminution in Executive’s title, duties or responsibilities, without his prior
written consent, (ii) subject to Section 5(a) a material diminution of
Executive’s Annual Base Salary, without his prior written consent,
(iii) material failure by the Company to make available to Executive
compensation plans, employee pension plans, and employee welfare plans and other
benefits and perquisites that provide opportunities to receive

 

Page 2 of 17



--------------------------------------------------------------------------------

overall compensation and benefits and perquisites at least equal to the
opportunities for overall compensation and benefits and perquisites that were
available to Executive immediately prior to the action by the Company
constituting such failure, (iv) the Company requires Executive, without his
prior written consent, to be based at any office or location that requires a
relocation greater than 50 miles from Westlake, Ohio, or (v) any material breach
of this Agreement by the Company, which breach has not been cured in all
material respects within thirty (30) days after Executive gives written notice
thereof; provided, however, that for purposes of a Change in Control, “Good
Reason” shall have the meaning set forth in the Change-in-Control Retention
Agreement.

“Hire Date” shall mean August 1, 2019.

“Normal Retirement” shall mean retirement any time after Executive reaches age
65 and with 5 or more years of service.

“Notice of Award” shall mean the written notice from the Company to Executive
pursuant to which Executive is informed of a grant of an option to purchase
Common Stock, or other equity-based award made under the Stock Incentive and
Award Plan.

“Notice of Termination” shall have the meaning set forth in Section 6(b).

“Stock Incentive and Award Plan” shall mean the Amended and Restated Nordson
Corporation 2012 Stock Incentive and Award Plan, and any successor thereto.

“Stock Options” as of any date of determination shall mean options held by
Executive as of such date to purchase Common Stock of the Company.

“Term” shall have the meaning set forth in Section 1.

5.  Compensation and Related Matters.

(a)     Annual Base Salary. During the Term, Executive shall receive a base
salary at a rate that is no less than $850,000 per annum (the “Annual Base
Salary”), payable in accordance with the Company’s normal payroll practices. The
rate of the Annual Base Salary shall be reviewed by the Compensation Committee
periodically, and at least annually, beginning on November 1, 2020, and any
increases in Annual Base Salary will be based upon performance and consideration
of competitive market practice with any decrease occurring only if such a
decrease also applies proportionately to all Named Executive Officers of the
Company.

(b)     Bonus. For each fiscal year (“FY”) of the Company during the Term,
Executive shall be eligible to participate in the Stock Incentive and Award Plan
in accordance with terms and provisions thereof (the cash payment in
satisfaction of an award under the Stock Incentive and Award Plan, a “Bonus”).
Subject to Compensation Committee discretion and based upon the performance
measures and objectives established by the Board from time to time, Executive
will be paid a respective Bonus amount for the achievement of “threshold,”
“target,” and “maximum” level under pre-established performance goals (with no
Bonus paid for achievement below threshold level; Bonus paid at one hundred
percent (100%) of Annual Base Salary for achievement of target level; and Bonus
paid at two hundred percent (200%) of Annual Base Salary for achievement at
maximum level or above). Notwithstanding the foregoing to the contrary, for the
Company fiscal year beginning on November 1, 2018, and ending on October 31,
2019, Executive is eligible to receive a prorated Bonus, based on actual
performance in such fiscal year, and prorated based on the number of days in
such fiscal year from the Hire Date to October 31, 2019, with a minimum payout
of $212,500. Nothing in this Agreement shall preclude the Company from amending
or terminating the Stock Incentive and Award Plan and

 

Page 3 of 17



--------------------------------------------------------------------------------

such amendments or termination shall otherwise apply to Executive as long as
such amendments or termination are of general and uniform application to all
Named Executive Officers of the Company.

(c)     Long-Term Incentive Compensation. During the Term, Executive shall be
entitled to participate in the Stock Incentive and Award Plan or any successor
plan thereto, or any other long-term incentive plan implemented by the Company,
at a level that is competitive with market practices, as determined by the
Compensation Committee. Executive shall receive the following awards during the
Term under, and subject to the terms of, the Stock Incentive and Award Plan:

(i.) If Executive’s most recent employer prior to the Hire Date treats his
termination of employment with such employer as a retirement for purposes of
vesting his equity-based awards granted by such employer, Executive will receive
the awards described under this clause (i) instead of the awards described under
clause (ii) of this Section 5(c). On the Hire Date, Executive will be granted
Performance Share Incentive Awards as follows:

 

  (A)

For the FY 2017-2019 performance period, a grant of target shares having an
economic grant date value of $300,000. Such award will be subject to a Notice of
Award reflecting its terms and consistent with the terms applicable to grants of
Performance Share Incentive Awards made to other employees of the Company for
the performance period beginning on November 1, 2016 and ending on October 31,
2019.

 

  (B)

For the FY 2018-2020 performance period, a grant of target shares having an
economic grant date value of $540,000. Such award will be subject to a Notice of
Award reflecting its terms and consistent with the terms applicable to grants of
Performance Share Incentive Awards made to other employees of the Company for
the performance period beginning on November 1, 2017 and ending on October 31,
2020.

 

  (C)

For the FY 2019-2021 performance period, a grant of target shares having an
economic grant date value of $760,000. Such award will be subject to a Notice of
Award reflecting its terms and consistent with the terms applicable to grants of
Performance Share Incentive Awards made to other employees of the Company for
the performance period beginning on November 1, 2018 and ending on October 31,
2021.

The number of target shares subject to the Performance Share Incentive Awards
shall be determined by dividing the specified economic grant date value by the
most recent fiscal quarter closing average share price of Common Stock
immediately preceding the Hire Date and rounding to the nearest whole share.

(ii.) If Executive’s most recent employer prior to the Hire Date does not treat
his termination of employment with such employer as a retirement for purposes of
vesting his equity-based awards granted by such employer and, as a result, such
equity-based awards are forfeited, Executive will receive the awards described
under this clause (ii) instead of the awards described in clause (i) of this
Section 5(c).

 

  (A)

On the Hire Date, Executive will be granted Performance Share Incentive Awards
as follows:

 

  (1)

For the FY 2017-2019 performance period, a grant of target shares having an
economic grant date value of $375,000. Such award will be subject to a Notice of
Award reflecting its terms and consistent with the terms applicable to grants of
Performance Share Incentive Awards made to

 

Page 4 of 17



--------------------------------------------------------------------------------

 

other employees of the Company for the performance period beginning on
November 1, 2016 and ending on October 31, 2019.

 

  (2)

For the FY 2018-2020 performance period, a grant of target shares having an
economic grant date value of $690,000. Such award will be subject to a Notice of
Award reflecting its terms and consistent with the terms applicable to grants of
Performance Share Incentive Awards made to other employees of the Company for
the performance period beginning on November 1, 2017 and ending on October 31,
2020.

 

  (3)

For the FY 2019-2021 performance period, a grant of target shares having an
economic grant date value of $935,000. Such award will be subject to a Notice of
Award reflecting its terms and consistent with the terms applicable to grants of
Performance Share Incentive Awards made to other employees of the Company for
the performance period beginning on November 1, 2018 and ending on October 31,
2021.

The number of target shares subject to the Performance Share Incentive Awards
shall be determined by dividing the specified economic grant date value by the
average daily closing share price of Common Stock for the most recent fiscal
quarter immediately preceding the Hire Date and rounding to the nearest whole
share.

 

  (B)

On the Hire Date, Executive will be granted Restricted Shares with an economic
grant date value of $500,000. Such grant of Restricted Shares will be subject to
a Notice of Award reflecting its terms and may not be transferred, pledged,
hypothecated or otherwise alienated until three years after the Hire Date and
shall be subject to forfeiture in the event of Executive’s termination of
employment prior to the third anniversary of the Hire Date except for the case
of death, disability, without Cause, or for Good Reason, as specified below. The
number of Restricted Shares subject to the award shall be determined by dividing
the economic grant date value by the recent fiscal quarter closing average share
price of Common Stock immediately preceding the Hire Date and rounding to the
nearest whole share. The forfeitures provisions shall lapse and the Restricted
Shares will become vested upon the third anniversary of the Hire Date if
Executive remains continuously employed until such date and will be subject to a
Notice of Award reflecting its terms consistent with this Agreement and the
terms of Restricted Stock granted to other employees of the Company generally.

 

  (C)

On the Hire Date, Executive will be granted a nonqualified Stock Option to
purchase shares of Common Stock with a per share exercise price equal to the
Fair Market Value (as defined in the Stock Incentive and Award Plan) of a share
of Common Stock on the Hire Date and an economic grant date value of $500,000.
The number of shares subject to this Stock Option will be determined based on a
Black Scholes calculation using the recent fiscal quarter closing average share
price of Common Stock immediately preceding the Hire Date, a six year average
volatility, and rounding to the nearest whole share. Such Stock Option will
become exercisable upon the third anniversary of the Hire Date if Executive
remains continuously employed until such date and will be subject to a Notice of
Award reflecting its terms consistent with this Agreement.

 

  (iii.)

In November 2019, subject to Compensation Committee action, the Executive will

 

Page 5 of 17



--------------------------------------------------------------------------------

 

be granted a long-term incentive award with a grant date value equal to
$3,200,000, comprised of (A) a Performance Share Incentive Award with target
shares having an economic grant date value of $1,280,000 for the performance
period beginning on November 1, 2019 and ending on October 31, 2022, (B) a
nonqualified Stock Option with a grant date value of $1,280,000 (as determined
under the Black-Scholes valuation methodology), and (C) Restricted Shares with
an economic grant date value of $640,000. The number of target shares subject to
the Performance Share Incentive Award and the number of Restricted Shares will
be determined by dividing the specified economic grant date value by the average
daily closing share price of Common Stock for the most recently closed fiscal
quarter and the six year average volatility as of that same recently closed
fiscal quarter and rounding to the nearest whole share. Such long-term incentive
awards will be subject to a Notice of Award reflecting their terms, which will
be consistent with the terms applicable to grants of Performance Share Incentive
Awards, nonqualified Stock Options, and Restricted Shares made to other
employees of the Company in November 2019.

(d)     Supplemental Retirement Benefits. Executive shall be eligible to
participate in the Nordson Corporation Amended and Restated 2005 Excess Defined
Benefit Pension Plan, the Nordson Corporation Amended and Restated 2005 Excess
Defined Contribution Benefit Plan, and the Amended and Restated Nordson
Corporation 2005 Deferred Compensation Plan in accordance with the respective
terms thereof.

(e)     Special Supplemental Individual Pension Benefit. The Company shall
establish and provide to Executive an individual nonqualified pension benefit
(the “Supplemental Individual Pension Benefit”) that shall treat Executive as if
he were fully vested in the Nordson Corporation Salaried Employees Pension Plan,
solely in the event that Executive experiences a termination due to Death,
termination due to Disability, or subject to the requirements of Section 7(m),
termination without Cause or resignation with Good Reason (whether or not in
connection with a Change in Control), each in accordance with Section 6, prior
to becoming one hundred percent (100%) vested in the Nordson Corporation
Salaried Employees Pension Plan. Such Supplemental Individual Pension Benefit
shall provide for payment to commence as soon as permissible following the Date
of Termination, subject to the requirements described in Section 7(i), (j) and
(m). Once Executive has accrued sufficient service to be fully vested in the
Nordson Corporation Salaried Employees Pension Plan, the Company shall have no
obligation to provide the Supplemental Individual Pension Benefit. Such
Supplemental Individual Pension Benefit shall be evidenced by a separate
agreement which shall be consistent with the terms of this Agreement.

(f)     Change-in-Control Retention Agreement. Upon the Hire Date, Executive
shall be given the opportunity to execute and participate in the benefits
conferred under the Company’s present Change-in-Control Retention Agreement.
Nothing in this Agreement, however, is to be construed to limit the ability of
the Company to change, alter, amend or terminate the Change-in-Control Retention
Agreement; provided, however, that in the event the Company takes such action,
and the aggregate value of the benefits provided under Section 7(b) are greater
than those that would be provided under the Change-in-Control Retention
Agreement at such time, then Executive may elect to be paid or conferred
benefits under Section 7(b) of this Agreement upon a termination without Cause
or resignation for Good Reason following a Change in Control.

(g)     Relocation Benefits. Executive shall be entitled to relocation benefits
in accordance with the Nordson Standard Relocation Assistance program in
connection with Executive’s relocation to Northeast Ohio on or around the Hire
Date.

(h)     Other Employee Benefits. During the Term, Executive shall be entitled to
participate in

 

Page 6 of 17



--------------------------------------------------------------------------------

the other employee benefit plans, programs and arrangements of the Company now
(or, to the extent determined by the Board or Compensation Committee, hereafter)
in effect which are applicable to the senior officers of the Company generally,
subject to and on a basis consistent with the terms, conditions and overall
administration thereof (including the right of the Company to amend, modify or
terminate such plans).

(i)     Expenses. Pursuant to the Company’s customary policies in force at the
time of payment, Executive shall be reimbursed for all expenses properly
incurred by Executive on the Company’s behalf in the performance of Executive’s
duties hereunder. In addition, the Company will reimburse Executive for
reasonable legal expenses and attorneys’ fees incurred by Executive in
connection with the review of this Employment Agreement, up to a maximum of
$15,000.

(j)     Paid Time Off/Paid Holidays. During the Term and subject to Compensation
Committee periodic review and approval, Executive shall be entitled to
thirty-five (35) annual paid time off days per calendar year, in accordance with
the Company’s Paid Time Off policy as in effect as of the Hire Date, and as may
be amended from time to time. Executive also shall be entitled to paid holidays
in accordance with the Company’s practices with respect to paid holidays as in
effect as of the Hire Date, as may be amended from time to time.

(k)     Club and Airline Membership. During the Term and subject to Compensation
Committee periodic review and approval, the Company shall pay on behalf of
Executive, or reimburse Executive for, the initiation fee and the monthly
membership fee payable in connection with Executive’s membership in The Union
Club in Cleveland, Ohio and the reasonable annual or monthly membership fees
payable in connection with Executive’s membership in up to two airline clubs.

(l)     Tax and Financial Planning Assistance. During the Term and subject to
Compensation Committee periodic review and approval, the Company shall, upon
submission of proper documentation, pay on behalf of Executive, or reimburse
Executive, for reasonable expenses incurred for professional assistance in
planning and preparing his tax returns and managing his financial affairs,
including estate planning, provided that such expenses do not exceed $5,000 per
calendar year, or such other amount as the Compensation Committee may establish
from time to time for the Named Executive Officers.

(m)     Annual Executive Physical. During the Term and subject to Compensation
Committee periodic review and approval, the Company will provide Executive with
the opportunity to receive an annual physical examination consistent with the
benefit provided to the other Named Executive Officers from time to time.

6. Termination.

(a)     Executive’s employment hereunder, and this Agreement, may be terminated
by the Company or Executive, as applicable, without any breach of this Agreement
under the following circumstances and in accordance with Section 6(b):

(i.)     Death. Executive’s employment hereunder shall terminate upon his death.

(ii.)   Disability. If the Company determines in good faith that Executive has
incurred a Disability, the Company may provide Executive written notice of its
intention to terminate Executive’s employment. In such event, Executive’s
employment with the Company shall terminate effective on the 30th day after
receipt of such notice by Executive, provided that within such 30 day period
Executive shall not have returned to full-time performance of his duties.

 

Page 7 of 17



--------------------------------------------------------------------------------

(iii.)   Termination for Cause. The Company may terminate Executive’s employment
hereunder for Cause.

(iv.)    Resignation for Good Reason. Executive may resign his employment
hereunder for Good Reason.

(v.)     Termination without Cause. The Company may terminate Executive’s
employment hereunder without Cause.

(vi.)    Resignation without Good Reason. Executive may resign his employment
hereunder without Good Reason.

(vii.)   Termination due to Retirement. Executive may voluntarily resign his
employment for Normal Retirement or Early Retirement.

(b)     Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive under this Section 6 (other than termination pursuant to
Section 6(a)(i)) shall be communicated by a written notice from the Board or
Executive to the other, indicating the specific termination provision in this
Agreement relied upon, setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated, and specifying a Date of
Termination which, except in the case of termination by reason of Disability or
termination for Cause pursuant to Section 6(a)(ii) or 6(a)(iii), respectively,
shall be no later than 90 days following the date of such notice (a “Notice of
Termination”). In the event of termination for Cause pursuant to
Section 6(a)(iii), Executive shall have the right, if the basis for such Cause
is curable, to cure the same within thirty (30) days following the Notice of
Termination for Cause, and Cause shall not be deemed to exist if Executive cures
the event giving rise to Cause within such 30-day period. In the event of
termination for Cause pursuant to Section 6(a)(iii) where the basis for such
Cause is not curable, the Date of Termination shall be no earlier than thirty
(30) days following the Notice of Termination; provided, however, in no event
shall the giving of such Notice of Termination for Cause and the subsequent
actions taken by the Company to reduce the responsibilities of Executive or to
remove Executive from office be construed as factors giving to Executive the
right declare that he has Good Reason to resign during any such notice period.
In the event of termination by Executive for Good Reason pursuant to
Section 6(a)(iv), the Company shall have the right, if the basis for such Good
Reason is curable, to cure the same within thirty (30) days following the Notice
of Termination for Good Reason, and Good Reason shall not be deemed to exist if
the Company cures the event giving rise to Good Reason within such 30-day
period. In addition, Good Reason shall not be deemed to exist unless Executive’s
Date of Termination is within 90 days following the expiration of such 30-day
cure period. Executive must provide written notice to the Company of any
condition constituting Good Reason within ninety (90) days of the initial
existence of such a condition. Executive shall continue to receive his Annual
Base Salary, Bonus and all other compensation and perquisites referenced in
Section 5 through the Date of Termination.

7.  Payments and Benefits Upon Termination.

(a)     Termination for any Reason. In the event Executive’s employment with the
Company is terminated for any reason, the Company shall pay Executive (or his
beneficiary in the event of his death) any unpaid Annual Base Salary that has
accrued as of the Date of Termination, and any unreimbursed expenses due to
Executive. Executive also shall be entitled to accrued, vested benefits under
the Company’s benefit plans and programs as provided therein, and the terms of
any applicable Notice of Award will govern such benefits to the extent
applicable. Executive shall be entitled to the additional payments and benefits
described below only as set forth herein.

 

Page 8 of 17



--------------------------------------------------------------------------------

(b)  Termination Without Cause or Resignation for Good Reason (Not Following
Change in Control). Subject to Section 7(c), (i) and (j) and the restrictions
contained in this Agreement, in the event of Executive’s termination without
Cause (pursuant to Section 6(a)(v)) or resignation for Good Reason (pursuant to
Section 6(a)(iv)), and where such termination without Cause or resignation for
Good Reason does not occur within two (2) years following the effective date of
a Change in Control, the Company shall pay to Executive the amounts described in
Section 7(a). In addition, subject to Section 7(i), (j), and (m) and the
restrictions contained in this Agreement, the Company shall do all of the
following:

(i.)     The Company shall pay to Executive, in a single cash payment, an amount
equal to two (2) times the sum of his Annual Base Salary at the rate in effect
on the Date of Termination and his target Bonus payable under Section 5(b).

(ii.)    The Company shall pay to Executive, in a single cash payment, a
prorated amount of the Bonus payable under Section 5(b) for such fiscal year
based upon actual performance in such fiscal year, as determined at the end of
the applicable performance period. Such payment shall be made in a lump sum by
the later of (a) 2-1/2 months after the end of the calendar year in which the
amount to be paid is no longer subject to a “substantial risk of forfeiture,” or
(b) 2-1/2 months after the taxable year of the Company in which the amount to be
paid is no longer subject to a “substantial risk of forfeiture.” For this
purpose, the term “substantial risk of forfeiture” shall be determined within
the meaning of Treasury Regulations Section 1.409A-1(b)(4) and (d).

(iii.)   The Company shall settle on a pro-rata basis any awards with
performance-based vesting requirements granted Executive under the Stock
Incentive and Award Plan for any performance period(s) not completed on the Date
of Termination based upon actual performance in each such applicable performance
period, as determined at the end of the applicable performance period and
prorated based on the number of days during the applicable performance period
that have elapsed prior to the Date of Termination compared to the total number
of days in the performance period. Such settlement shall be made in a lump sum
after the end of the applicable performance period with respect to which it is
to be calculated, and by the later of (a) 2-1/2 months after the end of the
calendar year in which the amount to be paid is no longer subject to a
“substantial risk of forfeiture,” or (b) 2-1/2 months after the end of the
taxable year of the Company in which the amount to be paid is no longer subject
to a “substantial risk of forfeiture.”

(iv.)   Unvested Stock Options subject to time-based vesting requirements
granted to Executive under the Stock Incentive and Award Plan shall continue to
vest in accordance with the normal vesting schedule under the terms of the
applicable Notice of Award, and the Company shall permit Executive to exercise
all vested but unexercised Stock Options granted to Executive under the Stock
Incentive and Award Plan in accordance with the terms of the applicable Notice
of Award.

(v.)    Any restrictions on transfer and any time-based vesting requirements on
grants of restricted shares of Common Stock granted to Executive under the Stock
Incentive and Award Plan shall lapse as of the Date of Termination.

(vi.)   Executive immediately shall become fully vested in his benefits under
the Supplemental Individual Pension Benefit.

 

Page 9 of 17



--------------------------------------------------------------------------------

(vii.)   The Company shall continue certain of Executive’s benefits under this
Agreement for a period of twenty four (24) months following the Date of
Termination (for purposes of this Section 7(b)(vii), the “Continued Benefits”).
The Continued Benefits shall include health care benefits, dental benefits,
prescription drug benefits and vision care benefits. Any rights that Executive
and/or his qualified beneficiaries may have to continuation of health plan
coverage in accordance with the requirements of applicable law (e.g. “COBRA
coverage” under the Employee Retirement Income Security Act of 1974) shall run
concurrently with the continuation of welfare benefits under this
Section 7(b)(vii), such that Executive will timely elect such continuation
coverage and the Company shall be responsible for necessary premium payments on
behalf of Executive. The portion of the premium payments paid by the Company
will be taxable to Executive. The Company may require Executive to complete and
file any election forms that are generally required of other employees to obtain
COBRA coverage; and Executive’s COBRA coverage may be terminable in accordance
with applicable law.

(c)   Termination Without Cause or Resignation for Good Reason (Following Change
in Control). In the event of Executive’s termination without Cause (pursuant to
Section 6(a)(v)) or resignation for Good Reason (pursuant to Section 6(a)(iv))
during the Term, and where such termination without Cause or resignation for
Good Reason occurs within two (2) years following the effective date of a Change
in Control, the Company shall pay to Executive the amounts described in
Section 7(a) as well as any compensation or benefits to which Executive is
entitled under the Change-in-Control Retention Agreement between the Company and
Executive, but Executive shall not be entitled to benefits described under
Section 7(b) of this Agreement.

(d)   Termination Due to Death. Subject to Section 7(i) and (j) and the
restrictions contained in this Agreement, in the event of Executive’s
termination due to death during the Term, the Company shall pay to Executive the
amounts described in Section 7(a). The Company agrees to also:

(i.)       The Company shall settle on a pro-rata basis any awards with
performance-based vesting requirements granted Executive under the Stock
Incentive and Award Plan for any performance period(s) not completed on the Date
of Termination based upon actual performance in each such applicable performance
period, as determined at the end of the applicable performance period and
prorated based on the number of days during the applicable performance period
that have elapsed prior to the Date of Termination compared to the total number
of days in the performance period. Such settlement shall be made in a lump sum
after the end of the applicable performance period with respect to which it is
to be calculated, and by the later of (a) 2-1/2 months after the end of the
calendar year in which the amount to be paid is no longer subject to a
“substantial risk of forfeiture,” or (b) 2-1/2 months after the end of the
taxable year of the Company in which the amount to be paid is no longer subject
to a “substantial risk of forfeiture.”

(ii.)       Executive (and thus, his surviving spouse) shall immediately become
fully vested in his benefits under the Supplemental Individual Pension Benefit.

(iii.)     Any restrictions on transfer and any time-based vesting requirements
on grants of restricted shares of Common Stock granted to Executive under the
Stock Incentive and Award Plan shall immediately lapse.

(iv.)     All outstanding unvested Stock Options subject to time-based vesting
requirements granted to Executive under the Stock Incentive and Award Plan shall
immediately vest on the Date of Termination and Executive’s estate shall retain
the right to exercise vested Stock Options granted to Executive under the Stock
Incentive and Award Plan for the remainder of their term.

 

Page 10 of 17



--------------------------------------------------------------------------------

(e)   Termination Due to Disability. Subject to Section 7(i) and (j) and the
restrictions contained in this Agreement, in the event of Executive’s
termination due to Disability during the Term, the Company shall pay to
Executive the amounts described in Section 7(a), but Executive shall not be
entitled to any severance, salary continuation or other termination pay.
However, the Company agrees to also:

(i.)       Executive shall receive disability benefits, if any, in accordance
with the Nordson Corporation Long Term Disability Plan.

(ii.)     The Company shall settle on a pro-rata basis any awards with
performance-based vesting requirements granted Executive under the Stock
Incentive and Award Plan for any performance period(s) not completed on the Date
of Termination based upon actual performance in each such applicable performance
period, as determined at the end of the applicable performance period and
prorated based on the number of days during the applicable performance period
that have elapsed prior to the Date of Termination compared to the total number
of days in the performance period. Such settlement shall be made in a lump sum
after the end of the applicable performance period with respect to which it is
to be calculated, and by the later of (a) 2-1/2 months after the end of the
calendar year in which the amount to be paid is no longer subject to a
“substantial risk of forfeiture,” or (b) 2-1/2 months after the end of the
taxable year of the Company in which the amount to be paid is no longer subject
to a “substantial risk of forfeiture.”

(iii.)     Any restrictions on transfer and any time-based vesting requirements
on grants of restricted shares of Common Stock granted to Executive under the
Stock Incentive and Award Plan shall immediately lapse.

(iv.)     All outstanding unvested Stock Options subject to time-based vesting
requirements granted to Executive under the Stock Incentive and Award Plan shall
immediately vest on the Date of Termination and Executive shall retain the right
to exercise vested Stock Options granted under the Stock Incentive and Award
Plan for the remainder of their term.

(f)   Termination Due to Normal Retirement. Subject to Section 7(i) and (j) and
the restrictions contained in this Agreement, in the event of Executive’s
termination due to Normal Retirement during the Term, the Company shall pay to
Executive the amounts described in Section 7(a), but Executive shall not be
entitled to any severance, salary continuation or other termination pay.
However, the Company also shall do all of the following:

(i.)       The Company shall settle on a pro-rata basis any awards with
performance-based vesting requirements granted Executive under the Stock Award
and Incentive Plan for any performance period(s) not completed on the Date of
Termination based upon actual performance in each such applicable performance
period, as determined at the end of the applicable performance period and
prorated based on the number of days during the applicable performance period
that have elapsed prior to the Date of Termination compared to the total number
of days in the performance period. Such settlement shall be made in a lump sum
after the end of the applicable performance period with respect to which it is
to be calculated, and by the later of (a) 2-1/2 months after the end of the
calendar year in which the amount to be paid is no longer subject to a
“substantial risk of forfeiture,” or (b) 2-1/2 months after the end of the
taxable year of the Company in which the amount to be paid is no longer subject
to a “substantial risk of forfeiture.”

(ii.)     Except for Stock Option awards granted less than 12 months prior to
the Date of Termination (which are forfeited), unvested Stock Options subject to
time-based vesting requirements granted to Executive under the Stock Incentive
and Award Plan shall continue to vest

 

Page 11 of 17



--------------------------------------------------------------------------------

in accordance with the normal vesting schedule under the terms of the applicable
Notice of Award, and the Company shall permit Executive to exercise all vested
but unexercised Stock Options granted to Executive under the Stock Incentive and
Award Plan in accordance with the terms of the applicable Notice of Award.

(iii.)     Except for restricted share awards granted less than 12 months prior
to the Date of Termination (which are forfeited), any restrictions on transfer
and any time-based vesting requirements on grants of the restricted shares of
Common Stock granted to Executive under the Stock Incentive and Award Plan shall
lapse as of the Date of Termination.

(g)     Termination Due to Early Retirement. Subject to Section 7(i) and (j) and
the restrictions contained in this Agreement, in the event of Executive’s
termination due to Early Retirement during the Term, the Company shall pay to
Executive the amounts described in Section 7(a), but Executive shall not be
entitled to any severance, salary continuation or other termination pay.
However, the Company also shall do all of the following:

(i.)       The Company shall settle on a prorata basis any awards with
performance-based vesting requirements granted Executive under the Stock Award
and Incentive Plan for any performance period(s) not completed on the Date of
Termination based upon actual performance in each such applicable performance
period, as determined at the end of the applicable performance period and
prorated based on the number of days during the applicable performance period
that have elapsed prior to the Date of Termination compared to the total number
of days in the performance period. Such settlement shall be made in a lump sum
after the end of the applicable performance period with respect to which it is
to be calculated, and by the later of (a) 2-1/2 months after the end of the
calendar year in which the amount to be paid is no longer subject to a
“substantial risk of forfeiture,” or (b) 2-1/2 months after the end of the
taxable year of the Company in which the amount to be paid is no longer subject
to a “substantial risk of forfeiture.”

(ii.)       Except for Stock Option awards granted less than 12 months prior to
Date of Termination (which are forfeited), unvested Stock Options subject to
time-based vesting requirements granted to Executive under the Stock Incentive
and Award Plan shall continue to vest in accordance with the normal vesting
schedule under the terms of the applicable Notice of Award until the earlier of
5 years after the Date of Termination or the end of the term for such Stock
Options, and the Company shall permit Executive to exercise all vested but
unexercised Stock Options granted to Executive under the Stock Incentive and
Award Plan in accordance with the terms of the applicable Notice of Award.

(iii.)     Except for restricted share awards granted less than 12 months prior
to the Date of Termination (which are forfeited), any restrictions on transfer
and any time-based vesting requirements on grants of restricted shares of Common
Stock granted to Executive under the Stock Incentive and Award Plan shall
immediately lapse on a prorated portion of such restricted shares, based on the
number of months completed during the applicable vesting period prior to the
Date of Termination compared to the total number of months in the vesting
period.

(h)     Voluntary Termination by Executive Without Good Reason or Termination by
the Company for Cause. Subject to Section 7(i) and (j) and the restrictions
contained in this Agreement, in the event of Executive’s voluntary termination
without Good Reason or termination by the Company for Cause, the Company shall
pay to Executive the amounts described in Section 7(a), but Executive shall not
be entitled to any severance, salary continuation or other termination pay.

(i)     Benefits Provided Upon Termination of Employment. Unless otherwise
indicated under this Section 7 and/or any applicable Notice of Award or benefit
plan, any payments to which

 

Page 12 of 17



--------------------------------------------------------------------------------

Executive is entitled under this Section 7 shall be made within sixty (60) days
following Executive’s Date of Termination. Any references in this Agreement to
“employment termination,” “termination of employment, “resignation,” and words
and phrases of similar import mean a “separation from service” with the Company
within the meaning of Code Section 409A.

(j)     Specified Employee Status Under Section 409A. If Executive is a
“specified employee” for purposes of Code Section 409A, as determined under the
Company’s policy for determining specified employees on his “separation from
service” (within the meaning of Code Section 409A), then to the extent necessary
to avoid any additional tax or penalty under Code Section 409A, each payment,
benefit, or reimbursement paid or provided under this Agreement that constitutes
a “deferral of compensation” within the meaning of Code Section 409A, that is to
be paid or provided as a result of his separation from service, and that would
otherwise be paid or provided at any time (a “Scheduled Time”) that is on or
before the date that is exactly six months after Executive’s separation from
service (other than payments, benefits, or reimbursements that are treated as
separation pay under Section 1.409A-1(b)(9)(v) of the Treasury Regulations) will
not be paid or provided at the Scheduled Time but will be accumulated through
the date that is exactly six months after Executive’s separation from service
and will be paid or provided to Executive during the period of 30 consecutive
days that starts exactly six months and one day after Executive’s separation
from service, except that if Executive dies before the end of six months after
his separation from service, the payments, benefits, or reimbursements will be
accumulated only through the date of his death and will be paid or provided not
later than 30 days after the date of death.

(k)     Nonduplication of Benefits. To the extent, and only to the extent, a
payment or benefit that is paid or provided under this Section 7 would also be
paid or provided under the terms of the applicable plan, program, agreement or
arrangement, including, without limitation, the Change-in-Control Retention
Agreement described in Section 4, such applicable plan, program, agreement or
arrangement will be deemed to have been satisfied by the payment made or benefit
provided under this Agreement.

(l)     Mitigation. In the event of Executive’s termination of employment by the
Company without Cause or by Executive for Good Reason (not in connection with a
Change in Control or within two (2) years following a Change in Control), the
continuation of health and welfare benefits pursuant to Section 7(b)(vii) shall
cease upon Executive’s becoming eligible for health and welfare benefits at his
new employer, provided that the new employer offers health and welfare benefits
which are equal to or greater than the health and welfare benefits available at
the Company, or 24 months after the Date of Termination, whichever is earlier.

(m)     Release. Notwithstanding anything herein to the contrary, the Company
shall not be obligated to make any payment or provide any benefit under
Section 7(b) hereof, or in the event of a termination without Cause or
resignation for Good Reason, under Section 5(e) hereof, unless (i) prior to the
60th day following the Date of Termination for the termination without Cause or
resignation for Good Reason, Executive executes a release of all current or
future claims, known or unknown, arising on or before the date of the release
against the Company and its subsidiaries and the directors, officers, employees
and affiliates of any of them, in a form approved by the Company, and (ii) any
applicable revocation period has expired during such 60-day period without
Executive revoking such release. If the 60-day period during which Executive
must sign the release commences in one calendar year and ends in another, then,
to the extent necessary to comply with Code Section 409A, any such payments and
benefits under Section 7(b) or Section 5(e), as applicable, shall not commence
until the second calendar year or such later date that is specified in
Section 7(b) or 5(e).

 

Page 13 of 17



--------------------------------------------------------------------------------

8.  Non-competition; Non-solicitation; Confidential Information. Executive will
be a party to and abide by the terms of the standard Nordson Employee Agreement
regarding confidentiality, non-competition, trade secret protection, and patent
assignment. Executive also agrees not to solicit customers or employees of the
Company for 24 months following termination and agrees not to accept employment
or consult with a company in direct competition with Company that manufactures
or services products that compete with products manufactured or serviced by
Nordson for 24 months following termination. Breach of the Nordson Employee
Agreement by Executive shall constitute a material breach of this Agreement.

9.  Representations. Executive attests to his degree from India and that he has
no knowledge of any past legal or ethical claims, asserted or unasserted, or
harassment complaints against him or with respect to his prior employment.
Breach of this Section 9 shall constitute a material breach of this Agreement.

10. Clawback Provisions. Any amounts payable under this Agreement are subject to
any policy (whether in existence as of the Hire Date or later adopted)
established by the Company providing for clawback or recovery of amounts that
were paid to Executive. The Company will make any determination for clawback or
recovery in its sole discretion and in accordance with any applicable law or
regulation.

11. Stock Ownership Requirements. During the Term, the Executive shall be
expected to maintain ownership of Company Common Stock having a value equal to
approximately 5 times his Annual Base Salary in accordance with guidelines
established by the Compensation Committee from time to time. Executive will be
required to meet this ownership requirement within 5 years after the Hire Date.
Executive will receive credit for earned performance and vested restricted
shares toward the “approximately 5 times” threshold.

12. Injunctive Relief. It is recognized and acknowledged by Executive that a
breach of the covenants described in Section 8 above will cause irreparable
damage to the Company and its goodwill, the exact amount of which will be
difficult or impossible to ascertain, and that the remedies at law for any such
breach will be inadequate. Accordingly, Executive agrees that in the event of a
breach of any of the covenants contained in Section 8 above, in addition to any
other remedy which may be available at law or in equity, the Company shall be
entitled to specific performance and injunctive relief.

13. Survival. The expiration or termination of the Term shall not impair the
rights or obligations of any party hereto which shall have accrued hereunder
prior to such expiration and notwithstanding the expiration or termination of
the Term, Sections 8, 10, and 12 of this Agreement shall survive and continue in
full force in accordance with their terms.

14. Binding on Successors. This Agreement shall be binding upon and inure to the
benefit of the Company, Executive and their respective successors, assigns,
personnel and legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees, as applicable.

15. Governing Law. This Agreement shall be governed, construed, interpreted and
enforced in accordance with the substantive laws of the State of Ohio.

16. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement,

 

Page 14 of 17



--------------------------------------------------------------------------------

which shall remain in full force and effect.

17. Notices. Any notice, request, claim, demand, document or other communication
hereunder to any party shall be effective upon receipt (or refusal of receipt)
and shall be in writing and delivered personally or sent by fax, or certified or
registered mail, postage prepaid, as follows:

If to the Company, to:

Nordson Corporation

28601 Clemens Road

Cleveland, Ohio 44145-1119

Attention: Executive Vice President and General Counsel

with copies to:

Nordson Corporation

28601 Clemens Road

Cleveland, Ohio 44145-1119

Attention: Chair, Compensation Committee

If to Executive, to him at the Executive’s most recent address on file with the
Company with a copy to:

David Dubberly, Esquire

Nexsen Pruet, LLC

P.O. Box 2426

Columbia, SC 29202

or at any other address as any party shall have specified by notice in writing
to the other party in accordance with this Section 17.

18. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same agreement.

19. Entire Agreement. The terms of this Agreement, together with the Stock
Incentive and Award Plan and any Notice of Award or other award agreement(s)
issued thereunder, the Change-in-Control Retention Agreement, and the Nordson
Employment Agreement to which Executive is a party are intended by the parties
to be the final expression of their agreement with respect to the employment of
Executive by the Company and may not be contradicted by evidence of any prior or
contemporaneous agreement. The parties further intend that this Agreement, and
the aforementioned contemporaneous documents, shall constitute the complete and
exclusive statement of its terms and that no extrinsic evidence whatsoever may
be introduced in any judicial, administrative, or other legal proceeding to vary
the terms of this Agreement.

20. Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by Executive and
authorized on behalf of

 

Page 15 of 17



--------------------------------------------------------------------------------

the Company by the Compensation Committee. By an instrument in writing similarly
executed, Executive or the Company may waive compliance by the other party or
parties with any provision of this Agreement that such other party was or is
obligated to comply with or perform; provided, however, that such waiver shall
not operate as a waiver of, or estoppel with respect to, any other or subsequent
failure. No failure to exercise and no delay in exercising any right, remedy or
power hereunder shall preclude any other or further exercise of any other right,
remedy or power provided herein or by law or in equity.

21. No Inconsistent Actions. The parties hereto shall not voluntarily undertake
or fail to undertake any action or course of action inconsistent with the
provisions or essential intent of this Agreement. Furthermore, it is the intent
of the parties hereto to act in a fair and reasonable manner with respect to the
interpretation and application of the provisions of this Agreement.

22. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement or Executive’s employment with the Company, to include without
limitation, any employment-related claim regarding Executive’s hiring, terms and
conditions of employment, and termination of employment sounding in contract or
tort or under federal, state or local statute or other law (to exclude claims
for workers’ compensation, unemployment compensation and under the Employee
Retirement Income Security Act of 1974) shall be settled exclusively by
arbitration, conducted before a panel of three arbitrators in Cleveland, Ohio,
in accordance with the Employment Arbitration Rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction; provided, however, that the Company shall be
entitled to seek a restraining order or injunction in any court of competent
jurisdiction to prevent any continuation of any violation of the provisions of
Section 8 or 12 of this Agreement and Executive hereby consents that such
restraining order or injunction may be granted without the necessity of the
Company’s posting any bond; and provided further, that Executive shall be
entitled to seek specific performance of his right to be paid until the Date of
Termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement. The Company will pay the costs of the
arbitration. Each of the parties hereto shall bear its own attorney’s fees and
expenses in connection with the arbitration.

23. Indemnification and Insurance. The Company shall indemnify Executive to the
fullest extent permitted by the laws of the State of Ohio, in effect at the time
of the subject act or omission, and shall advance to Executive reasonable
attorneys’ fees and expenses as such fees and expenses are incurred subject to
an undertaking from Executive to repay such advances if it shall be finally
determined by a judicial decision which is not subject to further appeal that
Executive was not entitled to the reimbursement of such fees and expenses and he
shall be entitled to the protection of any insurance policies the Company shall
elect to maintain generally for the benefit of its directors and officers
(“Directors and Officers Insurance”) against all costs, charges and expenses
incurred or sustained by him in connection with any action, suit or proceeding
to which he may be made a party by reason of his being or having been a
director, officer or employee of the Company or any of its subsidiaries or his
serving or having served any other enterprise as a director, officer or employee
at the request of the Company (other than any dispute, claim or controversy
arising under or relating to this Agreement). The Company covenants to maintain
during the Term and for a reasonable period of time thereafter (which period
shall not be less than five years) for the benefit of Executive (in his capacity
as a current or former officer and director of the Company, as applicable)
Directors and Officers Insurance providing customary benefits to Executive with
respect to all periods during the Term.

24. Withholding of Taxes. All payments under this Agreement shall be subject to
withholding,

 

Page 16 of 17



--------------------------------------------------------------------------------

deductions and contributions as required by law.

25. Limitation on Payments. In the event that the severance payments provided to
the Executive hereunder, when aggregated with any other payments or benefits
received by the Executive, would (i) constitute “parachute payments” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), and (ii) would be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), then the Executive’s severance payments provided
hereunder shall be reduced by such amount as necessary to ensure that no portion
of all such benefits would be subject to the Excise Tax.

26. Code Section 409A Compliance. This Agreement is intended to comply with the
requirements of Code Section 409A or an exemption or exclusion therefrom and,
with respect to amounts that are subject to Code Section 409A, shall in all
respects be administered in accordance with Code Section 409A. Each payment
under this Agreement shall be treated as a separate payment for purposes of Code
Section 409A. In no event may Executive, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement. If Executive dies
following the date of termination and prior to the payment of any amounts
delayed on account of Code Section 409A, such amounts shall be paid to the
personal representative of Executive’s estate within 30 days after the date of
Executive’s death. All reimbursements and in-kind benefits provided under this
Agreement that constitute deferred compensation within the meaning of Code
Section 409A shall be made or provided in accordance with the requirements of
Code Section 409A, including, without limitation, that (i) in no event shall
reimbursements by the Company under this Agreement be made later than the end of
the calendar year next following the calendar year in which the applicable fees
and expenses were incurred, provided, that Executive shall have submitted an
invoice for such fees and expenses at least 10 days before the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred; (ii) the amount of reimbursements or in-kind benefits that the
Company is obligated to pay or provide in any given calendar year shall not
affect the reimbursements or in-kind benefits that the Company is obligated to
pay or provide in any other calendar year; (iii) Executive’s right to have the
Company pay or provide such reimbursements and in-kind benefits may not be
liquidated or exchanged for any other benefit; and (iv) in no event shall the
Company’s obligations to make such reimbursements or to provide such in-kind
benefits apply later than Executive’s remaining lifetime (or, if longer, through
the 20th anniversary of Hire Date). The Company may, in consultation with
Executive, modify this Agreement, in the least restrictive manner necessary and
without any diminution in the value of the payments to Executive, in order to
cause the provisions of the Agreement to comply with the requirements of Code
Section 409A, so as to avoid the imposition of taxes and penalties on Executive
pursuant to Code Section 409A.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

NORDSON CORPORATION

  

EXECUTIVE

By:                                 

  

                                                 

Name:

  

Title:

        

 

Page 17 of 17